NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not " constitute precedent or be binding upon any court. " Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5532-17T3

U.S. BANK TRUST, N.A.
AS TRUSTEE FOR LSF9
MASTER PARTICIPATION
TRUST,

         Plaintiff-Respondent,

v.

HEATHER L. TORRONE,
MR. TORRONE, husband of
HEATHER L. TORRONE,
VINCENT TORRONE, and
MRS. VINCENT TORRONE,
his wife,

         Defendants-Appellants,

and

BANK OF AMERICA, N.A.,
and DOREEN IRWIN,

      Defendants.
__________________________

                   Submitted October 3, 2019 - Decided October 23, 2019

                   Before Judges Koblitz and Whipple.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Essex County, Docket No. F-
              032641-09.

              Rubenstein Business Law, attorneys for appellants
              (David Joshua Rubenstein, on the brief).

              Phelan Hallinan Diamond and Jones, attorneys for
              respondent (Brian J. Yoder, on the brief).

PER CURIAM

        In this residential mortgage foreclosure action, defendants Heather and

Vincent Torrone appeal from a May 25, 2018 Chancery Division order denying

defendants' motion to vacate the March 20, 2018 sheriff's sale.1 We affirm.

        The record reveals the following information. On February 27, 2004,

defendant executed a note for $313,500 in favor of GreenPoint Mortgage

Funding, Inc. (GreenPoint).      The fixed interest rate was 6.250%, and the

required monthly payment was $1,930.28. To secure payment of the note, on

the same date, defendant executed a non-purchase money mortgage in favor of

Mortgage Electronic Registration Systems, Inc., as nominee for GreenPoint,

encumbering their property in Bloomfield. The mortgage was recorded on

March 12, 2004, in the Essex County Clerk's Office.




1
    We denied defendants extremely untimely motion to appeal the final judgment.
                                                                        A-5532-17T3
                                        2
        On March 1, 2009, defendants defaulted on the loan, and failed to make

any payments since that date. After the filing of a foreclosure complaint and

contesting answer, on March 18, 2016, the parties agreed to a consent order in

which defendants agreed to withdraw all counterclaims and deem their answer

non-contesting in exchange for an agreement to refrain from a final judgment

until July 13, 2016.    After several assignments, on January 18, 2017, the

mortgage was assigned to plaintiff, U.S. Bank Trust, N.A. as Trustee for LSF9

Master Participation Trust (USBankTrust), which was recorded on January 25,

2017. An uncontested motion to substitute plaintiff was granted on March 2,

2017.

        On August 29, 2017, without objection, a final judgment for $428,123

plus interest and counsel fees was entered against defendants. The sheriff's sale

occurred on March 20, 2018 and defendants filed a motion to vacate the sale

three weeks later.

        Defendants' sole claim before the motion court and on appeal is that

USBankTrust is a foreign entity not registered to conduct business in New Jersey

and therefore it could not move for the entry of final judgment or proceed to a

sheriff's sale. We find "an abuse of discretion when a decision is 'made without

a rational explanation, inexplicably departed from established policies, or rested


                                                                         A-5532-17T3
                                        3
on an impermissible basis.'" US Bank Nat. Ass'n v. Guillaume, 209 N.J. 449,

467–68 (2012) (quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123

(2007)).

      Defendants made no objection to the assignment of mortgage to plaintiff,

which occurred after defendants withdrew their objections to the entry of final

judgment. Under these circumstances a foreign bank may seek final judgment

and pursue a sheriff's sale.

      The Foreign Banks section under Article 44 of The Banking Act of 1948,

N.J.S.A. 17:9A-325 to -332, states in pertinent part:

                  Nothing in this article shall prohibit a foreign
            bank from

                   ....

                   (2) contracting in this State with a banking
            institution to acquire, and acquiring in this State from
            such banking institution, a part interest in or the entire
            interest in any loan heretofore or hereafter made by
            such banking institution, together with a like interest in
            any security and any security instrument heretofore or
            hereafter given to such banking institution to secure or
            evidence such loan;

                  (3) enforcing in this State obligations heretofore
            or hereafter acquired by it in the transaction of business
            outside of this State, or in the transaction of any
            business authorized by paragraph (1) or (2) of this
            section;


                                                                         A-5532-17T3
                                        4
                   (4) acquiring, holding, leasing, mortgaging,
            contracting with respect to, or otherwise protecting or
            conveying property in this State heretofore or hereafter
            assigned, transferred, mortgaged or conveyed to it as
            security for, or in whole or part satisfaction of a loan or
            loans made by it or obligations acquired by it in the
            transaction of business outside of this State, or in the
            transaction of any business authorized by paragraphs
            (1) or (2) of this section.

            [N.J.S.A. 17:9A-331]

      The motion court did not abuse its discretion in denying defendants'

motion to vacate the sheriff's sale.

      Affirmed.




                                                                          A-5532-17T3
                                        5